Citation Nr: 0808602	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-32 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for lumbar L2-
L3 and L5-S1 herniated nucleus pulposus, currently rated 10 
percent disabling.

2.  Entitlement to a higher initial evaluation for herniated 
disc at T5-6, T8-T9, and T9-T10.  

3.  Entitlement to a higher initial evaluation for ingrown 
toenail on the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from July 1997 to May 2003.  

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which addressed several issues and granted the 10 
percent disability rating for lumbar L2-3 and L5-S1 herniated 
nucleus pulposus, and noncompensable disability ratings for 
ingrown toenail on the left great toe and herniated disc at 
5-6, T8-9, and T9-10, all effective May 16, 2003.  The notice 
of disagreement filed in May 2004 only addressed the issues 
of lumbar herniated nucleus pulposus, ingrown toenail, and 
herniated disc.  A statement of the case was issued in July 
2004, and a substantive appeal was received in September 
2004.  


FINDINGS OF FACT

1.  The veteran's herniated nucleus pulposus of the lumbar 
spine at L2-L3 and L5-S1 is not productive of incapacitating 
episodes having a total duration of at least 2 weeks during 
the past 12 months; manifested by limitation of thoracolumbar 
forward flexion to 60 degrees or less, without muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; without ankylosis, and without cervical 
spine involvement; or moderate limitation of motion; or any 
associated objective neurologic abnormalities.   

2.  The veteran's service-connected herniated disc at T5-6 
and T8-9 and T9-T10 is not productive of incapacitating 
episodes having a total duration of at least one week during 
the past 12 months; manifested by mild or greater disability 
from intervertebral disc syndrome; or limitation of 
thoracolumbar forward flexion to 85 degrees or less, or, 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or vertebral 
body fracture with loss of 50 percent or more of the height; 
or any associated objective neurologic abnormalities.  

3.  The veteran's ingrown toenail on the left great toe is 
not manifested by disfigurement, scars, impairment of 
function, or impairment of functionality productive of a 
moderate impairment of the foot.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for herniated nucleus pulposus of the lumbar spine at 
L2-L3 and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.46, 4.71a, Diagnostic Code 5293 (2002-2007); 
Diagnostic Code 5243 (2007).

2.  The criteria for an initial compensable rating for 
herniated disc at T5-6 and T8-9 and T9-10 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71(a), Diagnostic Code 5293 (2002-
2007), Diagnostic Code 5243 (2007).

3.  The criteria for an initial compensable disability rating 
for ingrown toenail on the left great toe has not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7819 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to a higher initial rating for lumbar L2-3 and 
L5-S1 herniated nucleus pulposus, and compensable ratings for 
ingrown toenail on the left great toe and herniated disc at 
T5-6, T8-9, and T9-10.  The veteran's appeal stems from a 
June 2003 rating decision which granted service connection 
for the aforementioned disabilities.  In September 2006, a 
VCAA letter was issued.  The VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in September 2006 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided prior to initial certification of the 
veteran's claims to the Board.  The contents of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

In March 2006, the veteran was provided with notice of the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to increased ratings, any questions as to 
the appropriate effective dates to be assigned are rendered 
moot. 

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the service-connected disabilities at issue and the effect of 
that worsening on employment and daily life.  In fact, the 
veteran's substantive appeal includes assertions by him as to 
the effect of these disabilities on his work lifestyle.  
Moreover, the veteran in this case has been represented in 
the appeal by Disabled American Veterans, and the Board 
believes it reasonable to assume that this major national 
service organization's trained representatives conveyed the 
particulars of what is necessary for higher ratings to the 
veteran during the appeal process which has been ongoing 
since 2003.  Further, the present case involves downstream 
issues of assignment of a higher rating, and the rating 
criteria have been furnished to the veteran and discussed by 
the RO in explaining the reasons and bases for the RO's 
determination.  The Board finds that the veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding the case to 
the RO to furnish notice as to elements of his claims which 
the veteran has already effectively been made aware of.

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records and private medical records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

The issues on appeal involve the veteran's requests for 
increased disability evaluations for service-connected 
disabilities.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

Disabilities of the Thoracic and Lumbar Spine

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

A June 2003 rating decision granted service connection for 
lumbar L2-3 and L5-S1 herniated nucleus pulposus and assigned 
a 10 percent disability rating effective May 16, 2003 under 
Diagnostic Codes 5293-5292.  The June 2003 rating decision 
granted service connection for herniated disc at T5-6 and T8-
9 and T9-10 and assigned a noncompensable disability rating 
effective May 16, 2003 under Diagnostic Code 5293.  

The previous version of the rating criteria in effect when 
the veteran filed his claims in March 2003 provided as 
follows:

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion. 

The terms 'mild,' 'slight,' 'moderate,' and 'severe,' are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.  The 
general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  It applies to Diagnostic 
Codes 5235 to 5243 unless the disability rated under 
Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

A 10 percent disability rating requires forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating requires that 
forward flexion of the thoracolumbar spine be 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined. See 
38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

VA outpatient treatment records dated from 2003 to 2006 
reflect treatment without the effect necessary to evaluate 
the disability.  

The veteran underwent a VA examination in January 2007.  He 
reported that he started having problems with his upper and 
lower back when he was in the active duty around 1998.  He 
stated that he started having pain on this area of his body, 
mostly due to his military duty with frequent and repetitive 
heavy lifting.  He claimed that since then his condition of 
his upper and lower back has been the same.  At the time of 
examination, the veteran complained of pain to both upper and 
lower back that mostly was present on the lower back area.  

He claimed that when he had that pain, it was usually 
associated only with flare-ups that happened sometimes after 
prolonged immobilization.  He reported that this pain was 
usually severe in intensity.  When he had this pain, it 
usually lasted for 1-2 days and most of the time was relieved 
with hot pad and the analgesic medications.  When he had this 
pain of his upper and low back, he stated that it did not 
radiate to any part of his body, although it was associated 
with some stiffness, but no fatigue, lack of endurance, 
rectal, or bladder problems.  He stated that activities and 
conditions which made his upper and low back pain worse 
included prolonged sitting.  Most of the time, it occurred 
spontaneously without doing any specific activity.  He 
reported that stretching exercises and working up in the gym 
with strengthening exercise to his upper and low back were 
activities that made his back better.  He denied using any 
back braces or having any surgeries on his back.  This 
condition affected his daily activities because it slowed him 
down, but he was able to do his duties at home.  He stated 
that basically his upper and low back did not affect his 
daily activities because he knew when he was going to have 
some flare-up of his back pain, and would try to do 
stretching activities to avoid this upper and low back pain 
worsening.  This condition did not affect his job as an FBI 
agent.  He stated that in the previous 12 months, he had not 
lost any time of work because of the back pain and he denied 
having any periods of incapacitation in the previous 12 
months due to his back pain.  

Upon thoracolumbar spine examination, there was no tenderness 
to palpation on any aspect of the thoracolumbar spine area.  
There was no muscle spasm felt.  The straight leg evaluation 
test bilaterally was negative.  Flexion forward was to 90 
degrees with only discomfort noticed with this movement.  
Extension backward was to 30 degrees with only discomfort 
noticed with this movement.  Lateral flexion, both right and 
left, was to 30 degrees with only discomfort noticed with 
this movement.  Rotation was to 35 degrees with no pain and 
discomfort felt.  During repetitive flexion of his low back 
times 5, there were mild signs of fatigability, but no 
changes on the flexion of the low back.  The examiner 
estimated that during acute flare-ups, the total functional 
loss will be equated to thoracolumbar spine flexion, limited 
to 70 degrees, but the examiner could not give exact degree 
because it is impossible to do that.  It was the examiner's 
estimate that during acute flare-ups, the veteran is not 
going to have only mild functional impairment.  The examiner 
did not consider him to have any functional impairment with 
periods of no flare-ups.  The examiner estimated that he is 
going to have only mild functional limitation after 
repetitive use of the low back that mostly will be manifested 
by pain.  The examiner diagnosed episodic lower back strain 
secondary to mild degenerative disc disease of the lumbar 
spine and associated osteoarthritis of the lumbar spine at 
the level of L2-3 and evidence of herniated disc at L2-L3 and 
L5-S1 with no evidence of radiculopathy found.  The examiner 
diagnosed episodic upper back strain secondary to 
degenerative disc disease of the thoracic spine at T5-T6 with 
no evidence of radiculopathy and no evidence of herniated 
disc found.  

Applying former Diagnostic Code 5293 to the lumbar spine, the 
Board finds that the veteran's lumbar spine does not meet the 
criteria for a disability rating greater than 10 percent.  
For example, the January 2007 VA examiner diagnosed mild 
degenerative disc disease of the lumbar spine.  Applying 
former Diagnostic Code 5293 to the herniated disc, the Board 
finds that the veteran's herniated disc does not meet the 
criteria for a compensable disability rating.  For example, 
the January 2007 VA examiner diagnosed degenerative disc 
disease of the thoracic spine, but found no evidence of 
radiculopathy and no evidence of herniated disc.  Applying 
former Diagnostic Code 5292, the Board finds that the 
veteran's lumbar spine does not meet the criteria for a 
disability rating greater than 10 percent.  The January 2007 
VA examination report shows a range of motion that the Board 
is unable to reasonably characterize as "moderate" to 
qualify for a higher rating under former Diagnostic Code 
5292.  The January 2007 report shows a normal range of motion 
with regard to forward flexion, extension, lateral flexion, 
and rotation.  Discomfort was noted upon forward flexion, 
extension backward, and lateral flexion.  However, the 
examiner estimated that during acute flare-ups, the total 
functional loss will be equated to limitation of flexion to 
70 degrees.  The examiner estimated that the veteran would 
only have mild functional limitation after repetitive use of 
the low back.  Although the Board acknowledges the veteran's 
total functional loss during flare-ups, the Board is unable 
to find that the extent of limitation is such that it most 
closely resembles a characterization of "moderate" 
limitation.  Of significance in making this determination, 
the Board observes that the VA examiner expressly indicated 
that the veteran would only have mild functional limitation 
after repetitive use of the low back.  The examination 
report, therefore, does not support a rating in excess of 10 
percent under the former Diagnostic Code 5292.  The veteran 
has not demonstrated any associated objective neurologic 
abnormalities to warrant a separate evaluation.  For example, 
there is no showing of bowel or bladder impairment.  

Likewise, the documented ranges of pertinent spinal motion 
quantitatively fail to meet the requirements for a rating in 
excess of 10 percent under the new General Rating Formula for 
Diseases and Injuries of the Spine.  There is no suggestion 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  There is no 
suggestion of any associated cervical spinal limitation, the 
veteran's thoracolumbar forward flexion is shown to be 
significantly greater than 60 degrees, and the Board observes 
that the veteran's documented ranges of motion do not show 
sufficient limitation of the spine to meet the new General 
Rating Formula's criteria for a 20 percent rating.  No higher 
rating is warranted under these criteria.

With regard to the issue of a compensable disability rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes for the herniated disc at 
T5-6, T8-9, and T9-10, the examination reports do not reflect 
reports of incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.  At the VA examination, the veteran specifically 
denied any incapacitating episodes, and the evidence of 
record does not contain any subjective complaints of 
incapacitating episodes.  As such, a compensable disability 
rating is not warranted under the formula for rating 
intervertebral disc syndrome in effect from September 23, 
2002, based on incapacitating episodes.

The Board acknowledges that the veteran, in advancing this 
appeal, is asserting that a disability rating in excess of 10 
percent for the lumbar spine and a compensable disability 
rating for the herniated disc is warranted as he contends 
that the severity of the back disability is greater than what 
is reflected by the disability ratings.  In this case, the 
preponderance of the evidence is against finding pertinent 
symptomatology which meets the applicable criteria for a 
rating in excess of 10 percent for the veteran's residuals of 
herniated nucleus pulposus of lumbar spine at L2-3 and L5-S1 
and the applicable criteria for a compensable disability 
rating for the veteran's herniated disc at T5-6, T8-T9, and 
T9-T10.  Higher ratings for these two separately rated 
disabilities are not warranted at any time during the period 
contemplated by this appeal. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Thus, the preponderance of the evidence is against the claims 
for increased evaluations.  As a result, the Board finds that 
the benefit-of-the-doubt doctrine is not applicable, and the 
veteran's claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7.

Ingrown Toenail on the Left Great Toe

The present appeal involves the veteran's claim that the 
severity of his service-connected ingrown toenail of the left 
great toe warrants a compensable disability rating.  The 
ingrown toenail was service-connected with an effective date 
of May 16, 2003 under Diagnostic Code 7819.  As noted 
earlier, disability evaluations are determined by the 
application of the Schedule For Rating Disabilities.  

Diagnostic Code 7819 calls for benign skin neoplasms to be 
rated as scars or based on impairment of function.  

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or cause limited motion in an area or 
areas exceeding six square inches (39 square centimeters) 
warrants a 10 percent evaluation; in an area or areas 
exceeding 12 square inches (77 square centimeters) warrants a 
20 percent evaluation; in an area or areas exceeding 72 
square inches (465 square centimeters) warrants a 30 percent 
evaluation; and, in an area or areas exceeding 144 square 
inches (929 square centimeters) warrants a 40 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1). A 
deep scar is one associated with underlying soft tissue 
damage.  Id. at Note (2).

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrants a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805.

Private medical records dated in December 2006 from Montwood 
Family Medical Center reflect that the veteran was diagnosed 
with an infected toe nail of the left foot and an ingrown toe 
nail of the left foot.  

As previously noted, the veteran underwent a VA examination 
in January 2007.  He reported that he started having problems 
with his ingrown toenail when he was in active duty in 2001.  
At that time, he stated that he started noticing some 
increased swelling and pain to his left big toenail with 
associated bleeding.  He claimed that he reported this to the 
military physician and he was diagnosed with an ingrown 
toenail, for which he required antibiotic treatment and 
partial resection of the nail on the left big toe.  He stated 
that since then, he had flare-ups of the ingrown toenails at 
least once every 3 months.  When this happened he reported 
that he just tried to do treatment of the nail himself and 
tried to relieve the pressure on the big toe.  He claimed 
that, about 2 weeks prior to the examination, he was not able 
to remove the nails, so he went to see a private podiatrist 
and they did a partial resection of the nail.  He stated that 
the partial resection was the only medical treatment in the 
previous 12 months.  Besides that, he reported pain, 
swelling, and redness that occurred at least every 3 months, 
but he had not received any medical treatment for this until 
2 weeks before the examination.  He denied having any other 
symptoms related to his left foot big toenail.  He stated 
that he was not receiving any medical treatment for this 
condition at the time of examination.  He claimed that he 
would do medical treatment by himself whenever he had flare-
ups on his ingrown toenail.  The toenail condition did not 
incapacitate him and did not affect his daily activities of 
his job.  

Upon physical examination, there was no redness to the nail 
on the left big toenail.  There was no bleeding at time of 
examination.  There was evidence of recent partial removal of 
the lateral aspect of the big toenail.  The total skin 
involvement due to the ingrown toenail at the time of 
examination was zero percent, and the total exposed skin due 
to the ingrown toenail was zero percent.  Besides that, the 
examiner did not see any functional impairment on the left 
foot due to the ingrown toenail on the left foot big toe.  
The examiner diagnosed an episodic ingrown toenail of the 
left big toenail.  

Criteria set forth in Diagnostic Code 7801 (scars, other than 
head, face, or neck, that are deep or that cause limited 
motion) require that the area of the affected skin exceed 6 
square inches (39 sq. cm.) to receive a compensable 
evaluation.  The medical evidence had not demonstrated scars 
of this size.  Thus, a compensable rating under Diagnostic 
Code 7801 is not warranted.

Criteria set forth in Diagnostic Code 7802 (scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion), require that the area of the affected 
skin is 144 square inches (929 sq. cm.) or greater to receive 
a compensable evaluation.  The medical evidence fails to 
establish scars of this size.  Thus, a compensable rating 
under Diagnostic Code 7802 is not warranted.

In consideration of Diagnostic Code 7803 (scars, superficial, 
unstable), the record contains no evidence that the veteran 
experiences frequent loss of the skin covering a scar.  
Therefore, a compensable rating under Diagnostic Codes 7803 
is not warranted.

In consideration of Diagnostic Code 7804 (scars, superficial, 
painful on examination), although the veteran has complained 
of pain associated with his ingrown toenail, there is no 
evidence of scarring.  Therefore, a compensable rating under 
Diagnostic Code 7804 is not warranted.

In regard to Diagnostic Code 7805 (scars, other; rate on 
limitation of function of affected part) and impairment of 
function, the Board again observes that the medical evidence 
of record fails to demonstrate any functional impairment 
associated with the veteran's ingrown toenail.  Furthermore, 
there is no documentation of complaints by the veteran that 
his ingrown toenail has resulted in any limitation of 
function.  Thus, a compensable rating under Diagnostic Code 
7805 or impairment of function is not warranted.

Based on the foregoing analyses, the preponderance of the 
medical evidence is against finding pertinent symptomatology 
which meets the applicable criteria for a compensable 
disability rating for the veteran's ingrown toenail.

The Board additionally finds that there is no evidence of 
record that the veteran's service-connected ingrown toenail 
caused marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service- connected disability.  38 C.F.R. § 
4.1.  In the instant case, to the extent that the veteran's 
service connected ingrown toenail interferes with his 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a compensable rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

Thus, the preponderance of the evidence is against the claim 
for a higher evaluation at any time during the period 
contemplated by this appeal.  As a result, the Board finds 
that the benefit-of-the-doubt doctrine is not applicable, and 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a higher initial evaluation for lumbar L2-L3 
and L5-S1 herniated nucleus pulposus is not warranted.  
Entitlement to a higher initial evaluation for herniated disc 
at T5-6, T8-T9, and T9-T10 is not warranted.  Entitlement to 
a higher initial evaluation for ingrown toenail on the left 
great toe is not warranted.  The appeal is denied as to all 
issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


